DETAILED ACTION
The notice of non-compliance mailed on 12/9/2021 has been vacated and replaced with this Office Action.

Acknowledgment is made of the receipt and entry of the amendment filed on 6/24/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject suffering from inflammation comprising administering an effective amount of at least one sphingolipid portion to the subject, which sphingolipid portion is selected from a sphingoid base portion, a ceramide portion, a glycosphingolipid portion and a phosphosphingolipid portion isolated from Cordyceps by the method including the steps of: (i) subjecting a Cordyceps material to a solvent extraction with at least a first and a second extracting solvent in order to obtain a sphingolipid crude extract, wherein the first and the second 
    PNG
    media_image1.png
    94
    419
    media_image1.png
    Greyscale
  3Application No.: 15/131,218 Formula (3), " So(d20:3) having Formula (3) as given above with x=7 and y=0, " So(d22:5) having Formula (3) as given above with x=5 and y=2, " So(t15:2) having Formula (4) with x=4 and y=0: 
    PNG
    media_image2.png
    92
    361
    media_image2.png
    Greyscale
 Formula (4), " So(t15:3) having Formula (4) as given above with x=2 and y=1, " So(t19:2) having Formula (4) as given above with x=8 and y=0, " So(t21:3) having Formula (4) as given above with x=8 and y=1, " So(t21:4) having Formula (4) as given above with x=6 and y=2, " So(m22:1) having Formula (5) with x=12, y=0 and z=0:  
    PNG
    media_image3.png
    132
    571
    media_image3.png
    Greyscale
 Formula (5), " So(m22:2) having Formula (5) as given above with x=10, y=0 and z=1, and " So(m22:3) having Formula (5) as given above with x=8, y=1 and z=1, does not reasonably provide enablement for a method of treating a subject suffering from an autoimmune disease or an allergic disease  comprising 
    PNG
    media_image1.png
    94
    419
    media_image1.png
    Greyscale
  3Application No.: 15/131,218 Formula (3), " So(d20:3) having Formula (3) as given above with x=7 and y=0, " So(d22:5) having Formula (3) as given above with x=5 and y=2, " So(t15:2) having Formula (4) with x=4 and y=0: 
    PNG
    media_image2.png
    92
    361
    media_image2.png
    Greyscale
 Formula (4), " So(t15:3) having Formula (4) as given above with x=2 and y=1, " So(t19:2) having Formula (4) as given above with x=8 and y=0, " So(t21:3) having Formula (4) as given above with x=8 and y=1, " So(t21:4) having Formula (4) as given above with x=6 and y=2, " So(m22:1) having Formula (5) with x=12, y=0 and 
    PNG
    media_image3.png
    132
    571
    media_image3.png
    Greyscale
 Formula (5), " So(m22:2) having Formula (5) as given above with x=10, y=0 and z=1, and " So(m22:3) having Formula (5) as given above with x=8, y=1 and z=1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claim 15 is drawn to a method of treating a subject suffering from an inflammation associated with an autoimmune disease or an allergic disease comprising administering an effective amount of at least one sphingolipid portion to the subject, which sphingolipid portion is selected from a sphingoid base portion, a ceramide portion, a glycosphingolipid portion and a phosphosphingolipid portion isolated from Cordyceps by a method including the steps of: (i) subjecting a Cordyceps material to a solvent extraction with at least a first and a second extracting solvent in order to obtain a sphingolipid crude extract, wherein the first and the second extracting solvent independently comprise an aliphatic alcohol and a halogenated hydrocarbon; and (ii) subjecting the sphingolipid crude extract to at least a first and a second chromatographic separation step for obtaining the sphingolipid portion, which first chromatographic separation step includes liquid chromatography with a stationary phase comprising an unmodified silica and which second chromatographic separation step includes liquid chromatography with a stationary phase comprising silica modified with polar functional groups, wherein the sphingoid base portion includes a sphinogosine with at least one double bond present in a sphingolipid basic structure.  Claim 16 is drawn to the method of claim 15, wherein the sphingolipid portion is the sphingoid base 
    PNG
    media_image4.png
    94
    420
    media_image4.png
    Greyscale
 Formula (3), * So(d20:3) having Formula (3) as given above with x=7 and y=0, 2Application No.: 15/131,218 " So(d22:5) having Formula (3) as given above with x=5 and y=2, " So(t15:2) having Formula (4) with x=4 and y=0: 
    PNG
    media_image5.png
    92
    363
    media_image5.png
    Greyscale
 Formula (4), " So(t15:3) having Formula (4) as given above with x=2 and y=1, " So(t19:2) having Formula (4) as given above with x=8 and y=0, " So(t21:3) having Formula (4) as given above with x=8 and y=1, " So(t21:4) having Formula (4) as given above with x=6 and y=2, " So(m22:1) having Formula (5) with x=12, y=0 and z=0:  
    PNG
    media_image6.png
    117
    507
    media_image6.png
    Greyscale
 Formula (5), " So(m22:2) having Formula (5) as given above with x=10, y=0 and z=1, and " So(m22:3) having Formula (5) as given above with x=8, y=1 and z=1.
Claim 17 is drawn to the method of claim 15, wherein the subject is a mammal.  Claim 18 is drawn to a method of treating a subject suffering from an inflammatory disease comprising administering an effective amount of sphingoid bases, which sphingoid bases comprise: * So (d18:5) having the following Formula (3) with x=1 and y=2:  
    PNG
    media_image1.png
    94
    419
    media_image1.png
    Greyscale
  3Application No.: 15/131,218 Formula (3), " So(d20:3) having Formula (3) as given above with x=7 and y=0, " So(d22:5) having Formula (3) as given above with 
    PNG
    media_image2.png
    92
    361
    media_image2.png
    Greyscale
 Formula (4), " So(t15:3) having Formula (4) as given above with x=2 and y=1, " So(t19:2) having Formula (4) as given above with x=8 and y=0, " So(t21:3) having Formula (4) as given above with x=8 and y=1, " So(t21:4) having Formula (4) as given above with x=6 and y=2, " So(m22:1) having Formula (5) with x=12, y=0 and z=0:  
    PNG
    media_image3.png
    132
    571
    media_image3.png
    Greyscale
 Formula (5), " So(m22:2) having Formula (5) as given above with x=10, y=0 and z=1, and " So(m22:3) having Formula (5) as given above with x=8, y=1 and z=1.  Claim 19 is drawn to the method of claim 18, wherein the subject is a human and wherein the concentration of the sphingoid bases is 1 pg/ml to 50 pg/ml.  Claim 20 is drawn to the method of claim 18, wherein the sphingoid bases inhibit proliferation of lymphocytes in the subject.  Claim 21 is drawn to the method of claim 18, wherein the autoimmune disease is related to organ transplant rejection.
Breadth of the Claims: The claims are broad in that the claims recite a method of treating a subject suffering from an autoimmune disease or an allergic disease  comprising administering an effective amount of at least one sphingolipid portion to the subject, which sphingolipid portion is selected from a sphingoid base portion, a ceramide portion, a glycosphingolipid portion and a phosphosphingolipid portion isolated from Cordyceps by a method including the steps of: (i) subjecting a Cordyceps material to a solvent extraction with at least a first and a second extracting solvent in order to obtain a sphingolipid crude extract, wherein the first and the second extracting solvent independently comprise an aliphatic alcohol and a halogenated hydrocarbon; and (ii) subjecting the sphingolipid crude extract to at least a first and a second chromatographic separation step for obtaining the sphingolipid portion, which first chromatographic separation step includes liquid chromatography with a stationary phase comprising an 
Guidance of the Specification and Existence of Working Examples:  The specification describes an in vitro study with mouse spleen cells by administering SPL fractions to the cells and that the sphingoid base portion isolated from wild-type Cordyceps had the most potent immunosuppressive activity. 
The specification envisions that by administering at least one sphingolipid portion to a subject, which sphingolipid portion is selected from a sphingoid base portion, a ceramide portion, a glycosphingolipid portion and a phosphosphingolipid portion isolated from Cordyceps by a method including the steps of: (i) subjecting a Cordyceps material to a solvent extraction with at least a first and a second extracting solvent in order to obtain a sphingolipid crude extract, wherein the first and the second extracting solvent independently comprise an aliphatic alcohol and a halogenated hydrocarbon; and (ii) subjecting the sphingolipid crude extract to at least a first and a second chromatographic separation step for obtaining the sphingolipid portion, which first chromatographic separation step includes liquid chromatography with a stationary phase comprising an unmodified silica and which second chromatographic separation step includes liquid chromatography with a stationary phase comprising silica modified with polar functional groups will treat all autoimmune diseases or an allergic diseases.
However, no working examples are provided with regard to a method of treating a subject suffering from an autoimmune disease or an allergic disease  comprising administering an effective amount of at least one sphingolipid portion to the subject, which sphingolipid portion is selected from a sphingoid base portion, a ceramide portion, a glycosphingolipid portion and a phosphosphingolipid portion isolated from Cordyceps by a method including the steps of: (i) subjecting a Cordyceps material to a solvent extraction with at least a first and a second extracting solvent in order to obtain a sphingolipid crude extract, wherein the first and the second extracting solvent independently comprise an aliphatic alcohol and a halogenated hydrocarbon; and (ii) subjecting the sphingolipid crude extract to at least a first and a second chromatographic separation step for obtaining the sphingolipid portion, which first chromatographic separation step includes liquid chromatography with a stationary phase comprising an 
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  Type I diabetes, which is a type of autoimmune disease, requires treatment with insulin (See e.g. Reference U).  Celiac disease is treated with dietary changes (See e.g. Reference V).  Lupus (a type of autoimmune disease) is treated with NSAID, antimalarial drugs, corticosteroids and immunosuppressants (See e.g. Reference W).  Hay fever (which is an allergic disease) is treated with oral or nasal corticosteroids, antihistamine or steroids (See e.g. “Treatment” in “Hay Fever”, Reference X).  Atopic dermatitis (eczema) is treated with topical creams containing corticosteroids, short term oral corticosteroids or antibiotic cream (See Reference U1).
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method for treating any or all types of autoimmune or allergic diseases.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use a sphingoid base portion, a ceramide portion, a glycosphingolipid portion and a phosphosphingolipid portion isolated from Cordyceps for treating autoimmune diseases or allergic diseases.  In order to carry out the claimed invention, one of ordinary skill in the art would have to identify a composition comprising an effective amount of a sphingoid base portion, a ceramide portion, a glycosphingolipid portion and a phosphosphingolipid portion isolated from Cordyceps that can be administered in a therapeutically effective dose with an acceptable level of side-effects.
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 15-19 are not considered to be fully enabled by the instant specification.

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.

This is not found persuasive because Applicant only has one working example in the originally filed specification and this is an immunosuppressive activity assay, which showed inhibition on LPS and Con A induced proliferation of primary splenic lymphocyte in a dose-dependent manner (FIG. 16A to 17E) and that the sphingoid base portion isolated from wild-type Cordyceps had the most potent immunosuppressive activity.  This assay demonstrates anti-inflammatory action.  Applicant has not provided any data or working examples to demonstrate treating a subject suffering from an inflammation associated with an autoimmune disease or an allergic disease or anything other than inflammation treatment. Therefore, Applicant is only enabled for what is set forth in the scope of enablement rejection.  If Applicant were to amend the claims to recite exactly what Applicant is enabled for as set forth above and in the previous office action, this Applicant would be in condition for allowance.  The rejection is maintained for the reasons of record and the reasons set forth above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699